              Case 1:20-cv-09773-LLS Document 2 Filed 11/20/20 Page 1 of 9




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK

Nathalie Jean


Write the full name of each plaintiff.                                _____CV_______________
                                                                     (Include case number if one has been
                                                                     assigned)

                           -against-
                                                                           COMPLAINT
US Equal Employment Opportunity Commission
                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 1/9/17
                       Case 1:20-cv-09773-LLS Document 2 Filed 11/20/20 Page 2 of 9




I.       BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question
       ✔




     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
Judicial review and associated remedies or action. Last year, the EEOC rendered a decision in my case, and I have been seeking what I learned over the weekend is a judicial



review in the matter since its issuance. Over the weekend, I learned about Section 702 of the Administrative Procedure Act, which allows court review for any person who is adversely affected or aggrieved



by agency action within the meaning of a relevant statute. Had I known about this option last year, I would have exercised it. Since the review is significantly delayed, I ask that one be



conducted on an emergency basis. I was never informed that review by a court was an available option to me by the agency. Instead, the agency has only sought to have the office that bungled my case to uphold its decisions.




 B. If you checked Diversity of Citizenship

           1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                                                                                                     , is a citizen of the State of
                                        (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                                                                                                 .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                                                                                                                                Page 2
          Case 1:20-cv-09773-LLS Document 2 Filed 11/20/20 Page 3 of 9




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Nathalie                                                 Jean
First Name                      Middle Initial           Last Name

#236, 16 Cummins Hgwy
Street Address
Boston                                           MA                             02131
County, City                                     State                          Zip Code
                                                 njeansa@yahoo.com
Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
          Case 1:20-cv-09773-LLS Document 2 Filed 11/20/20 Page 4 of 9




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:      EEOC
                  First Name                     Last Name

                  Current Job Title (or other identifying information)
                  33 Whitehall St.
                   Current Work Address (or other address where defendant may be served)
                  NY                                    NY                   10004
                  County, City                          State                Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                Zip Code




                                                                                           Page 4
          Case 1:20-cv-09773-LLS Document 2 Filed 11/20/20 Page 5 of 9




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:   Framingham, MA


Date(s) of occurrence:    May 2019
FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.
On Sunday, I learned of judicial reviews and request an emergency one of the files of my
EEOC case. Had I known about the reviews last year, I would have requested one of the
course then under my rights under Section 702 of the Administrative Procedure Act.
Instead, I went to the EEOC, which has only allowed the office that bungled my case to
affirm and uphold its own decisions. There is no independent review within its system,
only for the same office that mishandled my case to keep insisting it made no mistakes.

In November 2018, I filed a case with the EEOC, which rendered a decision in May 2019.
Since then, I have pleaded for a review because the decision has significantly harmed
me as the employer has used it and and its libelous position statement to undermine my
life and career. The EEOC has only moved to bind me to this decision, saving face at its
mishandling of my case at my expense. Most recently, the libelous position statement
reappeared again after I filed a claim challenging my termination. The employer has
developed a pattern of lying about me in official documents to prevail against me. That
new position statement reflects some of the first set of lies that were told to the EEOC
plus many new ones.

A judicial review will show that the employer was emboldened by the EEOC's
mishandling of my case to destroy my life. Only the Department of Unemployment
Assistance has been able to detect how the employer makes false statements to prevail
against me. In August and September, after two hearings where a hearings examiner




                                                                                           Page 5
          Case 1:20-cv-09773-LLS Document 2 Filed 11/20/20 Page 6 of 9


reviewed the employer's false accusations, the agency reversed its original decision to
deny me benefits because it could not substantiate the employer's charges.

A thorough review of the materials in my EEOC case will reveal the same pattern of false
claims and how the employer did not have to be truth for its statements to be accepted.
In addition, the employer doxed me with the position statement. People who are doxed
under similar circumstances have been prosecuted under 18 USC § 119 Making Public
Restricted Personal Information or other harassment and stalking laws. The disclosure
was also made in violation of the state's public records law exemptions, which the
employer claims to abide by. Here are the lies or gross exaggerations in the position
statement: multiple written warnings, conflicts with co-workers, denial of my position as a
department head to eliminate the possibility of comparators since that is the basis of
discrimination law, denial of my department's existence to call it an "aspect," falsely
claiming I earned more than my predecessor as basis for not paying me more on the pay
scale as a department head, that I had always informally reported to a peer and more.


INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

I was on medical leave in the summer and fall of 2019 when the employer publicly
released the document, and I found it on Facebook and an anonymously-owned website.
My doctor placed me on medical leave because the employer ratcheted up its attacks on
me after the EEOC rendered its decision. I developed heart ailments as a result of the
torture, so my doctor sent me on leave so that I could recuperate from the effects of the
hostile work environment on my health. While I was on that leave is when the employer
released the position statement. I was not even present for this disclosure and was
never pre-warned that the information was coming.


IV. RELIEF
State briefly what money damages or other relief you want the court to order.

Emergency judicial review that results in reopening of the case for a vacated or revised
decision with associated remedies and a court order removing the libelous position
statement from the public sphere as it should be at least truthful. The document enjoys
no legal privilege since it was part of an administrative rather than judicial process. It can
withstand scrutiny for veracity and must represent me truthfully to remain online, harming
my reputation and earning potential during the toughest economic climate since the Great
Depression. When it remains online, coming up as a result when anyone conducts a
reputation search, it ensures that I remain unemployed long-term. I also ask that my files
be handled confidentially, as EEOC case files remains so and are not to FOIA requests.




                                                                                            Page 6
           Case 1:20-cv-09773-LLS Document 2 Filed 11/20/20 Page 7 of 9




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

Nov. 19, 2020
Dated                                                   Plaintiff’s Signature
Nathalie                                                Jean
First Name                     Middle Initial           Last Name

Street Address
16 Cummins Hgwy, #236                            MA                             02131
County, City                                    State                           Zip Code
6179057614                                              njeansa@yahoo.com
Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
✔ Yes
☐        ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
              Case 1:20-cv-09773-LLS Document 2 Filed 11/20/20 Page 8 of 9


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
              Case 1:20-cv-09773-LLS Document 2 Filed 11/20/20 Page 9 of 9




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Jean, Nathalie
Name (Last, First, MI)

16 Cummins Hgwy, #236           Roslindale               MA                          02131
Address                         City                     State                      Zip Code

                                                         njeansa@yahoo.com
Telephone Number                                         E-mail Address

6179057614
Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
